--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [careview-8k_042611.htm]
 
 
Exhibit 10.78

 
PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of April 21, 2011 by and
among CareView Communications, Inc., a Nevada corporation (“CareView NV”),
CareView Communications, Inc., a Texas corporation (“CareView TX”), CareView
Operations, LLC, a Texas limited liability company (“CareView LLC” and together
with CareView NV and CareView TX, collectively referred to herein as the
“Grantor”), and HealthCor Partners Fund, L.P., a Delaware limited partnership
(“HealthCor Partners”) and HealthCor Hybrid Offshore Master Fund L.P., a Caymen
Islands limited partnership (“HealthCor Offshore” and together with HealthCor
Partners, the “Secured Parties”).
 
PRELIMINARY STATEMENT
 
Reference is hereby made to that certain Note and Warrant Purchase Agreement
dated as of April 21, 2011 (as it may be amended or modified from time to time,
the “Purchase Agreement”) by and among CareView NV and the Secured
Parties.  CareView NV is entering into this Security Agreement in order to
induce the Secured Parties to enter into, and to advance the Purchase Price to
CareView NV under, the Purchase Agreement and to secure all of the obligations
of CareView NV to the Secured Parties under the Purchase Agreement and the other
Transaction Documents (the “Obligations”). CareView TX and CareView LLC are
entering into this Security Agreement as a result of the substantial direct and
indirect financial benefit they will derive from the Secured Parties’ purchase
of the Notes from CareView NV and because the Secured Parties have required them
to be parties hereto as a condition precedent to the consummation of the
transactions contemplated in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants set forth herein, the Grantor and the Secured Parties hereby agree
as follows:
 
ARTICLE I
DEFINITIONS


1.1.           Terms Defined in Purchase Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Purchase Agreement.
 
1.2.           Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
 
1.3.           Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes, levies, assessments, charges or claims, in each case
then due and payable, upon or relating to (a) any property of the Grantor,
(b) the Notes, (c) the Grantor’s employees, payroll, income or gross receipts,
(d) the Grantor’s ownership or use of any of its property, or (e) any other
aspect of the Grantor’s business.

 
 

--------------------------------------------------------------------------------

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
 
“Collateral” shall have the meaning set forth in Article II.
 
“Commercial Tort Claims” means “commercial tort claims” as set forth in Article
9 of the UCC and shall include, without limitation, any existing commercial tort
claims of the Grantor set forth in Exhibit C-2 attached hereto.
 
“Contracts” means, collectively, all of the Grantor’s rights and remedies under,
and all moneys and claims for money due or to become due to the Grantor under
all contracts and other agreements between the Grantor and any party (other than
the Secured Parties) and all amendments, supplements, extensions, and renewals
thereof, including all rights and claims of the Grantor now or hereafter
existing: (a) under any insurance, indemnities, warranties, and guarantees
provided for or arising out of or in connection with any of the foregoing
agreements; (b) for any damages arising out of or for breach or default under or
in connection with any of the foregoing agreements; (c) to all other amounts
from time to time paid or payable under or in connection with any of the
foregoing agreements; or (d) to exercise or enforce any and all covenants,
remedies, powers and privileges under or in connection with any of the foregoing
agreements.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Control Agreement” means an agreement, in form and substance satisfactory to
the Secured Parties, among (i) the Grantor, (ii) a banking institution,
securities broker or securities intermediary at which the Grantor maintains a
Deposit Account or a securities account, and (iii) the Secured Parties,
providing for the Secured Parties to have Control over the funds or securities
and other financial assets held in such Deposit Account or securities account.
 
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Documents” shall have the meaning set forth in Article 9 of the UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
 
“Event of Default” shall have the meaning set forth in Section 5.1.
 
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
 
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 
2

--------------------------------------------------------------------------------

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.
 
“Goods” shall have the meaning set forth in Article 9 of the UCC.
 
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
 
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
 
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
 
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications; (b)
all inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.
 
“Permitted Encumbrances” means (a) Liens in favor and for the benefit of the
Secured Parties; (b) Liens in favor and for the benefit of the lenders under the
Revolving Debt Facility (as defined in the Purchase Agreement), (c)
non-exclusive licenses of the Grantor’s intellectual property granted to
hospitals in the ordinary course of the Grantor’s business pursuant to the
Grantor’s hospital contracts; (d) non-exclusive licenses of the Grantor’s
intellectual property granted to subsidiaries of the Grantor in connection with
existing joint venture transactions and future joint venture transactions
entered into by the Grantor to the extent involving new hospitals, new
businesses or international markets; (e) Liens in favor and for the benefit of
joint venture partners arising from joint venture transactions entered into by
the Grantor to the extent involving new hospitals, new businesses or
international markets; (f) Liens for Charges not delinquent or being contested
in good faith and by appropriate proceedings and with respect to which proper
reserves have been established by the Grantor on its financial statements in
accordance with GAAP; (g) deposits or pledges to secure obligations under
workers’ compensation, social security or similar laws, or with respect to
unemployment insurance; (h) bonded and statutory Liens of landlords, mechanics,
workers, materialmens or other like Liens arising in the ordinary course of the
business with respect to obligations which are not delinquent; (i) Liens placed
upon tangible assets hereafter acquired to secure payment of the purchase price
thereof, provided that any such Lien shall not encumber any other property of
the Grantor; and (j) zoning restrictions and easements, licenses, covenants and
other restrictions that do not individually, or in the aggregate, materially and
adversely affect the use of the Grantor’s owned, leased or licensed real
property for its intended purpose in connection with the business.
 
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantor, whether or not physically delivered to the Secured
Parties pursuant to this Security Agreement.
 
“Receivables” means, with respect to the Grantor, all rights to payment, whether
or not earned by performance, for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered, including,
without limitation, all such rights constituting or evidenced by an Account,
Chattel Paper, Document, Investment Property, Instrument, or any other right or
claim to receive money which is a General Intangible or which is otherwise
included as Collateral.

 
3

--------------------------------------------------------------------------------

 
 
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
 
“Security” has the meaning set forth in Article 8 of the UCC.
 
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for, or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which the Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.
 
“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.
 
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
 
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Delaware or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Secured Parties’ Lien on any
Collateral.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
GRANT OF SECURITY INTEREST


2.1.           Grant of Security Interest.  The Grantor hereby pledges, assigns
and grants to the Secured Parties a security interest in all of its right, title
and interest in, to and under all personal property and other tangible and
intangible assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of the Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, the
Grantor, and wherever located (all of which will be collectively referred to as
the “Collateral”), including, without limitation:
 
(i)           all Accounts;
 
(ii)          all Chattel Paper;
 
(iii)         all Copyrights, Patents and Trademarks;

 
4

--------------------------------------------------------------------------------

 

(iv)         all Documents;
 
(v)          all Equipment;
 
(vi)         all Fixtures;
 
(vii)        all General Intangibles;
 
(viii)       all Goods;
 
(ix)          all Instruments;
 
(x)           all Inventory;
 
(xi)          all Investment Property;
 
(xii)         all cash or cash equivalents;
 
(xiii)        all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;
 
(xiv)        all Deposit Accounts with any bank or other financial institution;
 
(xv)         all Commercial Tort Claims;
 
(xvi)        all Contracts; and
 
(xvii)       all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing.
 
Any of the foregoing to the contrary notwithstanding (a) the “Collateral” shall
not include, and the security interest granted herein shall not attach to, any
asset subject to a rule of law, statute or regulation (including a permit,
license or franchise), where the grant of such security interest would
invalidate or constitute a breach or violation of any such rule of law, statute
or regulation, provided that the limitation set forth in this sentence shall (i)
exist only for so long as such rule of law, statute or regulation, continues to
be effective (and, upon the cessation, termination, expiration of such rule of
law, statute or regulation, or if any such rule of law, statue or regulation is
no longer applicable, the security interest granted herein shall be deemed to
have automatically attached to such asset), and (ii) not apply with respect to
any asset if and to the extent that the security interest in and to such asset
granted in this Security Agreement is permitted under Section 9-406, 9-407,
9-408, or 9-409 of the UCC, and (b) in the case of a Subsidiary that is a
foreign entity, in no event shall the "Collateral" include more than sixty-five
percent (65%) of the equity interests in such Subsidiary.
 
2.2.           Security for Obligations.  This Security Agreement, including the
Guarantors’ guaranty hereunder, secures, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all Obligations.

 
5

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Grantor represents and warrants to the Secured Parties that:
 
3.1.           Title, Perfection and Priority.  The Grantor has good and valid
rights in, or the power to transfer rights in, the Collateral and, to the extent
applicable, title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens, except for
Permitted Encumbrances, and has full power and authority to grant to the Secured
Parties the security interest in such Collateral pursuant hereto.  When
financing statements have been filed in the appropriate offices against the
Grantor in the locations listed on Exhibit G, the Secured Parties will have a
fully perfected security interest in that Collateral of the Grantor in which a
security interest may be perfected by filing, and having priority over all other
Liens on such Collateral except in the case of (a) Permitted Encumbrances, to
the extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Secured Parties pursuant to any applicable law or agreement, and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Secured Parties have not obtained or do not maintain
possession of such Collateral, in which case such Lien in favor of the Secured
Parties shall not be perfected until such possession is obtained.
 
3.2.           Type and Jurisdiction of Organization, Organizational and
Identification Number.  The type of entity of the Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
 
3.3.           Principal Location.  The Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), is disclosed in Exhibit A;
the Grantor has no other places of business except those set forth in Exhibit A.
 
3.4.           Collateral Locations.  All of the Grantor’s locations where
Collateral is located are listed on Exhibit A.  All of said locations are owned
by the Grantor except for locations (i) which are leased by the Grantor as
lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.
 
3.5.           Deposit Accounts.  All of the Grantor’s Deposit Accounts are
listed in Part VIII of Exhibit A.
 
3.6.           Exact Names.  The Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in the Grantor’s
organizational documents, as amended, as filed with the Grantor’s jurisdiction
of organization.  Other than as set forth on Exhibit B, the Grantor has not,
during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition.
 
3.7.           Letter-of-Credit Rights and Chattel Paper.  Exhibit C-1 lists all
Letter-of-Credit Rights and Chattel Paper of the Grantor having a value in
excess of $25,000, individually.  All action by the Grantor necessary or
desirable to protect and perfect the Secured Parties’ Lien on each item listed
on Exhibit C-1 (including the delivery of all originals and the placement of a
legend on all Chattel Paper as required hereunder) has been duly taken. The
Secured Parties will have a fully perfected first priority security interest in
the Collateral listed on Exhibit C-1.
 
3.8.           Intellectual Property. The Grantor does not have any interest in,
or title to, any Patent, Trademark or Copyright except as set forth in Exhibit
D.

 
6

--------------------------------------------------------------------------------

 

3.9.           Filing Requirements.  None of the Grantor’s Equipment is covered
by any certificate of title.  None of the Collateral owned by the Grantor is of
a type for which security interests or Liens may be perfected by filing under
any federal statute except for Patents, Trademarks and Copyrights held by the
Grantor and described in Exhibit D.  The legal description, county and street
address of each property on which any Fixtures are located is set forth in
Exhibit E together with the name and address of the record owner of each such
property.
 
3.10.         No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming the Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Secured Parties as the secured party and (b) to
perfect Permitted Encumbrances.
 
3.11.         Pledged Collateral.
 
(a)           Exhibit F sets forth a complete and accurate list of the Pledged
Collateral.  The Grantor is the record and beneficial owner of the Pledged
Collateral listed on Exhibit F as being owned by the Grantor, free and clear of
any Liens, except for the security interest granted to the Secured Parties
hereunder and Permitted Encumbrances.  The Grantor further represents and
warrants that (i) with respect to any certificates delivered to the Secured
Parties representing Equity Interests, either such certificates are Securities
as defined in Article 8 of the UCC as a result of actions by the issuer or
otherwise or, if such certificates are not Securities, the Grantor has so
informed the Secured Parties so that the Secured Parties may take steps to
perfect their security interest therein as a General Intangible, (ii) all
Pledged Collateral held by a securities intermediary is covered by a Control
Agreement among the Grantor, the securities intermediary and the Secured
Parties, or otherwise held under terms, pursuant to which the Secured Parties
have Control, (iii) none of the Pledged Collateral owned by the Grantor has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (iv) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral, and
(v) no consent, approval, authorization, or other action by, and no giving of
notice or filing with, any governmental authority or any other Person is
required for the pledge by the Grantor of such Pledged Collateral pursuant to
this Security Agreement or for the execution, delivery and performance of this
Security Agreement by the Grantor, or for the exercise by the Secured Parties of
the voting or other rights provided for in this Security Agreement or for the
remedies in respect of the Pledged Collateral pursuant to this Security
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.
 
(b)           Except as set forth in Exhibit F, the Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents indebtedness
owed to the Grantor is subordinated in right of payment to other indebtedness or
subject to the terms of an indenture.
 
ARTICLE IV
COVENANTS


From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, the Grantor agrees that:
 
4.1.           General.

 
7

--------------------------------------------------------------------------------

 


(a)           Collateral Records.  The Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and will
furnish the Secured Parties with updates with respect to Exhibits A, B, C-1,
C-2, D, E, F and G hereto in accordance with Section 4.1(c) and such other such
reports relating to such Collateral as the Secured Parties shall from time to
time request.
 
(b)           Authorization to File Financing Statements; Ratification.  The
Grantor hereby authorizes the Secured Parties to file, and if requested will
deliver to the Secured Parties, all financing statements and other documents and
to take such other actions as may from time to time be requested by the Secured
Parties in order to maintain a perfected security interest in and, if
applicable, Control of, the Collateral owned by the Grantor subject only to
Permitted Encumbrances.  Any financing statement filed by the Secured Parties
may be filed in any filing office in any UCC jurisdiction and may (i) indicate
the Grantor’s Collateral (1) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such jurisdiction, or (2) by
any other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether the Grantor is an
organization, the type of organization and any organization identification
number issued to the Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of real property to which the
Collateral relates.  The Grantor also agrees to furnish any such information to
the Secured Parties promptly upon request.  The Grantor also ratifies its
authorization for the Secured Parties to have filed in any UCC jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.
 
(c)           Further Assurances.  The Grantor will, if reasonably requested by
the Secured Parties, furnish to the Secured Parties statements and schedules
further identifying and describing the Collateral owned by it and such other
reports and information in connection with its Collateral as the Secured Parties
may reasonably request, all in such detail as the Secured Parties may reasonably
specify.  The Grantor also agrees to take any and all actions necessary to
defend title to the Collateral against all persons and to defend the security
interest of the Secured Parties in its Collateral and the priority thereof
against any Lien not expressly permitted hereunder, in each case as reasonably
requested by the Secured Parties.  The Grantor shall also supplement the
information set forth in Exhibits A, B, C-1, C-2, D, E, F and G attached hereto
within thirty (30) days after obtaining knowledge of information which would
require a material correction or addition of any such Exhibit.
 
(d)           Disposition of Collateral.  The Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions in the
ordinary course of business consistent with past practice or as permitted under
the Purchase Agreement.
 
(e)           Liens.  The Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except (i) the security interest created by
this Security Agreement and (ii) Permitted Encumbrances.
 
(f)           Other Financing Statements.  The Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except in connection with Permitted
Encumbrances and the Revolving Debt Facility.  The Grantor acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of the Secured Parties, subject to the Grantor’s rights under Section
9-509(d)(2) of the UCC.
 
(g)           Locations. Other than to the extent permitted by the Purchase
Agreement, the Grantor will not (i) maintain any Collateral owned by it at any
location other than those locations listed on Exhibit A, (ii) otherwise change
or add to such locations without the Secured Parties’ prior written consent,
which shall not be unreasonably withheld (provided that if the Secured Parties
give such consent, the Grantor will concurrently therewith obtain a landlord
waiver for each such location), or (iii) change its principal place of business
or chief executive office from the location identified on Exhibit A.

 
8

--------------------------------------------------------------------------------

 


(h)           Compliance with Terms.  The Grantor will perform and comply in all
material respects with all obligations in respect of the Collateral owned by it
and all agreements to which it is a party or by which it is bound relating to
such Collateral.
 
4.2.           Equipment.  The Grantor shall not permit any Equipment to become
a fixture with respect to real property or to become an accession with respect
to other personal property with respect to which real or personal property the
Secured Parties do not have a Lien.  The Grantor will not, without the Secured
Parties’ prior written consent, alter or remove any identifying symbol or number
on any of the Grantor’s Equipment constituting Collateral.
 
4.3.           Delivery of Instruments, Securities, Chattel Paper and
Documents.  The Grantor will (a) deliver to the Secured Parties immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments constituting Collateral
owned by it (if any then exist), (b) hold in trust for the Secured Parties upon
receipt and immediately thereafter deliver to the Secured Parties any such
Chattel Paper, Securities and Instruments constituting Collateral, and (c) upon
the Secured Parties’ request, deliver to the Secured Parties (and thereafter
hold in trust for the Secured Parties upon receipt and immediately deliver to
the Secured Parties) any Document evidencing or constituting Collateral.
 
4.4.           Uncertificated Pledged Collateral. The Grantor will permit the
Secured Parties from time to time to cause the appropriate issuers (and, if held
with a securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Secured Parties granted pursuant to this Security
Agreement.  With respect to any Pledged Collateral owned by it, the Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral and (b) any securities intermediary which is the
holder of any such Pledged Collateral, to cause the Secured Parties to have and
retain Control over such Pledged Collateral.  Without limiting the foregoing,
the Grantor will, with respect to any such Pledged Collateral held with a
securities intermediary, cause such securities intermediary to enter into a
Control Agreement with the Secured Parties, in form and substance satisfactory
to the Secured Parties, giving the Secured Parties Control over such Pledged
Collateral.
 
4.5.           Pledged Collateral.
 
(a)           Changes in Capital Structure of Issuers.  Except as permitted
under the Purchase Agreement, the Grantor will not (i) permit or suffer any
issuer of Equity Interests constituting Pledged Collateral owned by it to
dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted
Encumbrances and sales of assets permitted pursuant to Section 4.1(d)) or merge
or consolidate with any other entity, or (ii) vote any such Pledged Collateral
in favor of any of the foregoing.
 
(b)           Issuance of Additional Securities.  If any issuer of Equity
Interests constituting Pledged Collateral issues additional Equity Interests to
the Grantor, the Grantor shall promptly notify the Secured Parties of such
issuance of Equity Interests and such Equity Interests shall promptly be
deposited with and pledged to the Secured Parties in accordance with Section 4.4
and 4.5 hereof, subject, in each case, to the limitation set forth in Section
2.1.

 
9

--------------------------------------------------------------------------------

 

(c)           Registration of Pledged Collateral.  After the occurrence and
during the continuance of an Event of Default, the Grantor will permit any
registrable Pledged Collateral owned by it to be registered in the name of the
Secured Parties or their nominee at any time at the Secured Parties’ option.


(d)           Exercise of Rights in Pledged Collateral.
 
(i)           Without in any way limiting the foregoing and subject to clause
(ii) below, the Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Purchase Agreement or any other
Transaction Document; provided however, that no vote or other right shall be
exercised or action taken which would have the effect of impairing the rights of
the Secured Parties in respect of such Pledged Collateral.
 
(ii)          The Grantor will permit the Secured Parties or their nominee at
any time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interests or Investment Property constituting such Pledged Collateral as
if they were the absolute owner thereof.
 
(iii)         So long as no Event of Default shall have occurred and be
continuing, the Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral owned
by it to the extent not in violation of the Purchase Agreement; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Security Agreement.
 
4.6.           Intellectual Property.
 
(a)           The Grantor will use commercially reasonable efforts to secure all
consents and approvals necessary or appropriate for the assignment to or benefit
of the Secured Parties of any material License held by the Grantor and to
enforce the security interests granted hereunder.


(b)           In no event shall the Grantor, either directly or through any
agent, employee, licensee or designee, file an application for the registration
of any material Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving the Secured Parties prior written notice thereof, and,
upon the Secured Parties’ request, the Grantor shall execute and deliver any and
all security agreements as the Secured Parties may request to evidence the
Secured Parties’ first priority security interest on such Patent, Trademark or
Copyright, and the General Intangibles of the Grantor relating thereto or
represented thereby.
 
(c)           The Grantor shall take all actions necessary or reasonably
requested by the Secured Parties to maintain and pursue each application, to
obtain the relevant registration and to maintain the registration of each of its
material Patents, Trademarks and Copyrights registered with, or applied to be
registered with, the United Stated Patent and Trademark Office or the United
States Copyright Office, as applicable (now or hereafter existing), including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless the Grantor shall determine in good faith that such Patent, Trademark or
Copyright is not material to the conduct of the Grantor’s business.

 
10

--------------------------------------------------------------------------------

 


(d)           The Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is not material to the conduct of its business or
operations, promptly sue for any material infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the Secured
Parties shall deem reasonably appropriate under the circumstances to protect
such Patent, Trademark or Copyright.  In the event that the Grantor institutes
suit because any of its Patents, Trademarks or Copyrights constituting
Collateral is infringed upon, or misappropriated or diluted by a third party,
the Grantor shall comply with Section 4.7.
 
4.7.           Commercial Tort Claims.  The Grantor shall promptly, and in any
event within two Business Days after the same is acquired by it, notify the
Secured Parties of any commercial tort claim (as defined in the UCC) acquired by
it having a value in excess of $25,000 and, unless the Secured Parties otherwise
consent, the Grantor shall enter into an amendment to this Security Agreement,
in form and substance reasonably satisfactory to the Secured Parties, granting
the Secured Parties a first priority security interest in such commercial tort
claim.
 
4.8.           Letter-of-Credit Rights.  If the Grantor is or becomes the
beneficiary of a letter of credit having a value in excess of $25,000, it shall
promptly, and in any event within five (5) Business Days after becoming a
beneficiary, notify the Secured Parties thereof and use its commercially
reasonable efforts to cause the issuer and/or confirmation bank to (i) consent
to the assignment of any Letter-of-Credit Rights to the Secured Parties and (ii)
agree to direct all payments thereunder to a Deposit Account subject to a
Control Agreement for application to the Obligations, all in form and substance
reasonably satisfactory to the Secured Parties.
 
4.9.           Federal, State or Municipal Claims.  The Grantor will, within
five (5) Business Days, notify the Secured Parties of any Collateral which
constitutes a claim against the United States government or any state or local
government or any instrumentality or agency thereof (other than Accounts owing
from the United States government which have been or will be identified by the
Grantor) having a value in excess of $25,000, the assignment of which claim is
restricted by federal, state or municipal law.
 
4.10.           No Interference.  The Grantor agrees that it will not interfere
with any right, power and remedy of the Secured Parties provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Secured Parties of any one or more of such rights, powers or remedies.
 
4.11.           Insurance.
 
(a)           All insurance policies required hereunder and under Section 5.10
of the Purchase Agreement shall name each of the Secured Parties as additional
insureds or as loss payees, as applicable, and shall contain loss payable
clauses through endorsements in form and substance satisfactory to the Secured
Parties, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Secured Parties; (ii) no such insurance shall
be affected by any act or neglect of the insured or owner of the property
described in such policy; and (iii) such policy and loss payable clauses may be
canceled, amended, or terminated only upon at least thirty (30) days prior
written notice given to the Secured Parties.

 
11

--------------------------------------------------------------------------------

 


(b)           All premiums on any such insurance shall be paid when due by the
Grantor, and copies of the policies delivered to the Secured Parties, upon the
request of the Secured Parties.  If the Grantor fails to obtain any insurance as
required by this Section, the Secured Parties may obtain such insurance at the
expense of the Grantor.
 
4.12.           Landlord Waivers.  The Grantor shall obtain landlord waivers
from the lessor of each location of real property leased by the Grantor,
mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located, which landlord waivers shall be reasonably satisfactory in
form and substance to the Secured Parties. The Grantor shall timely and fully
pay and perform in all material respects its obligations under all leases and
other agreements with respect to each leased location or third party warehouse
where any Collateral is or may be located.
 
4.13.           Control Agreements.  The Grantor will provide to the Secured
Parties upon the Secured Parties’ request in accordance with the Purchase
Agreement, a Control Agreement duly executed on behalf of each financial
institution, securities broker or securities intermediary where the Grantor
maintains a deposit account or securities account.
 
4.14.           Change of Name or Location; Change of Fiscal Year.  The Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address or corporate offices, or the
location of its records concerning the Collateral as set forth in the Security
Agreement, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, in each
case, unless the Secured Parties shall have received at least thirty (30) days
prior written notice of such change and the Secured Parties shall have
acknowledged in writing that either (1) such change will not adversely affect
the validity, perfection or priority of the Secured Parties’ security interest
in the Collateral, or (2) any reasonable action requested by the Secured Parties
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Secured Parties, in any
Collateral), provided that, any new location shall be located in the continental
U.S. to the extent the prior location was located in the continental U.S.  The
Grantor shall not store any Collateral at any new warehouse or new leased
location unless the Grantor shall have provided the Secured Parties with at
least five (5) Business Days prior written notice.  The Grantor shall not change
its fiscal year which currently ends on December 31.
 
ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1.           Events of Default.
 
The occurrence of any “Event of Default” under, and as defined in, the Notes
shall constitute an Event of Default hereunder.
 
5.2.           Remedies.
 
(a)           If an Event of Default has occurred and for so long as such Event
of Default is continuing, the Secured Parties may exercise any or all of the
following rights and remedies:
 
(i)           those rights and remedies provided in this Security Agreement, the
Notes, or any other Transaction Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the Secured
Parties prior to an Event of Default;

 
12

--------------------------------------------------------------------------------

 


(ii)          those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law when a debtor is in default under a security agreement;
 
(iii)         give notice of sole control or any other instruction under any
Control Agreement and take any action therein with respect to such Collateral;
 
(iv)         without notice (except as specifically provided in Section 8.2 or
elsewhere herein), demand or advertisement of any kind to the Grantor or any
other Person, enter the premises of the Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at the Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Secured Parties may deem commercially reasonable; and
 
(v)          concurrently with written notice to the Grantor, transfer and
register in their name or in the name of their nominee(s) the whole or any part
of the Pledged Collateral, to exchange certificates or instruments representing
or evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Secured Parties were the outright owners
thereof.
 
(b)           The Secured Parties may comply with any applicable state or
federal law in connection with a disposition of the Collateral and such
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
 
(c)           The Secured Parties shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Secured Parties the whole or any part
of the Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.
 
(d)           Until the Secured Parties are able to effect a sale, lease, or
other disposition of Collateral, the Secured Parties shall have the right to
hold or use Collateral, or any part thereof, to the extent that they deem
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Secured Parties.  The Secured Parties
may, if they so elect, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Secured Parties’ remedies
with respect to such appointment without prior notice or hearing as to such
appointment.
 
(e)           Notwithstanding the foregoing, the Secured Parties shall not be
required to (i) make any demand upon, or pursue or exhaust any of their rights
or remedies against, the Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Obligations or to pursue or
exhaust any of their rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

 
13

--------------------------------------------------------------------------------

 


(f)           The Grantor recognizes that the Secured Parties may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above.  The Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private.  The Secured Parties shall be under
no obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit the Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the Grantor and the issuer would agree
to do so.
 
5.3.           Grantor’s Obligations Upon an Event of Default.  Upon the request
of the Secured Parties after the occurrence and during the continuance of an
Event of Default, the Grantor will:
 
(a)           assemble and make available to the Secured Parties the Collateral
and all books and records relating thereto at any place or places specified by
the Secured Parties, whether at the Grantor’s premises or elsewhere;
 
(b)           permit the Secured Parties, by their respective representatives
and agents, to enter, occupy and use  any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy; and
 
(c)           at its own expense, cause the Grantor’s accountants to prepare and
deliver to the Secured Parties, at any time, and from time to time, promptly
upon the Secured Parties’ request, the following reports with respect to the
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts.
 
5.4.           Grant of Intellectual Property License.  For the purpose of
enabling the Secured Parties to exercise the rights and remedies under this
Article V at such time as the Secured Parties shall be lawfully entitled to
exercise such rights and remedies, the Grantor hereby (a) grants to the Secured
Parties an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantor) to use, license or sublicense any
Intellectual Property Rights now owned or hereafter acquired by the Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Secured Parties may sell any of the Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from the Grantor and in connection
with any such sale or other enforcement of the Secured Parties’ rights under
this Security Agreement, may sell Inventory which bears any Trademark owned by
or licensed to the Grantor and any Inventory that is covered by any Copyright
owned by or licensed to the Grantor and the Secured Parties may finish any work
in process and affix any Trademark owned by or licensed to the Grantor and sell
such Inventory as provided herein.
 
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.           Account Verification.  The Secured Parties may at any time, in
their own name, in the name of their nominee(s), or in the name of the Grantor,
communicate (by mail, telephone, facsimile or otherwise) with the Account
Debtors of the Grantor, parties to contracts with the Grantor and obligors in
respect of Instruments of the Grantor to verify with such Persons, to the
Secured Parties’ satisfaction, the existence, amount, terms of, and any other
matter relating to, Accounts, Instruments, Chattel Paper, payment intangibles
and/or other Receivables.

 
14

--------------------------------------------------------------------------------

 


6.2.           Authorization for Secured Parties to Take Certain Action.
 
(a)           The Grantor irrevocably authorizes the Secured Parties at any time
and from time to time in their sole discretion, and appoints the Secured Parties
as its attorney in fact, (i) to execute on behalf of the Grantor as debtor and
to file financing statements necessary or desirable in the Secured Parties’ sole
discretion to perfect and to maintain the perfection and priority of the Secured
Parties’ security interest in the Collateral, (ii) to endorse and collect any
cash proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Secured Parties in their sole
discretion deem necessary or desirable to perfect and to maintain the perfection
and priority of the Secured Parties’ security interest in the Collateral, (iv)
to contact and enter into one or more agreements with the issuers of
uncertificated securities which are Pledged Collateral or with securities
intermediaries holding Pledged Collateral as may be necessary or advisable to
give the Secured Parties Control over such Pledged Collateral, (v) to discharge
past due taxes, assessments, charges, fees or Liens on the Collateral (except
for (i) such Liens as are specifically permitted hereunder if the Grantor shall
have failed to do so after request by the Secured Parties, (vi) to contact
Account Debtors for any reason, (vii) to demand payment or enforce payment of
the Receivables in the name of the Secured Parties or the Grantor and to endorse
any and all checks, drafts, and other instruments for the payment of money
relating to the Receivables, (viii) to sign the Grantor’s name on any invoice or
bill of lading relating to the Receivables, drafts against any Account Debtor of
the Grantor, assignments and verifications of Receivables, (ix) to exercise all
of the Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (x) to settle, adjust, compromise, extend
or renew the Receivables, (xi) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (xii) to prepare, file and sign the
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of the Grantor, (xiii) to prepare, file and sign the Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xiv) to change the address for
delivery of mail addressed to the Grantor to such address as the Secured Parties
may designate and to receive, open and dispose of all mail addressed to the
Grantor, and (xv) to do all other acts and things necessary to carry out this
Security Agreement (other than the acts and things described in clauses (vi)
through (xiv) above) to the extent not performed by the Grantor hereunder when
due; and the Grantor agrees to reimburse the Secured Parties on demand for any
payment made or any expense incurred by the Secured Parties in connection with
any of the foregoing; provided that, this authorization shall not relieve the
Grantor of any of its obligations under this Security Agreement or under the
Purchase Agreement.
 
(b)           All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Secured Parties under this Section 6.2 are
solely to protect the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Secured Parties to exercise any such powers.  The
Secured Parties agree that, except for the powers granted in Section
6.2(a)(i)-(v) and Section 6.2(a)(xv), they shall not exercise any power or
authority granted to them unless an Event of Default has occurred and is
continuing.
 
6.3.           Proxy. THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE SECURED PARTIES AS ITS PROXIES AND ATTORNEYS-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE SECURED PARTIES AS ITS PROXIES AND ATTORNEYS-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

 
15

--------------------------------------------------------------------------------

 


6.4.           Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF
THE SECURED PARTIES AS PROXIES AND ATTORNEYS-IN-FACT IN THIS ARTICLE VI IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.15.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE SECURED PARTIES NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT  IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
 
ARTICLE VII
DEPOSIT ACCOUNTS


7.1.           Control Agreements.  Before opening or replacing any Deposit
Account, the Grantor shall (a) obtain the Secured Parties’ consent (not to be
unreasonably withheld or delayed) in writing to the opening of such Deposit
Account, and (b) to the extent then applicable, cause each bank or financial
institution in which it seeks to open a Deposit Account, to enter into a Control
Agreement with the Secured Parties in order to give the Secured Parties Control
of such Deposit Account.
 
7.2.           Application of Proceeds.
 
(a)           Notwithstanding anything to the contrary set forth herein, if an
Event of Default shall have occurred and be continuing, the Secured Parties
shall have, in addition to all other rights and remedies provided herein and in
the other Transaction Documents, the right to direct each banking institution,
securities broker or securities intermediary at which the Grantor maintains a
Deposit Account or securities account, to follow all instructions given to such
banking institution, securities broker or securities intermediary by the Secured
Parties, including, without limitation, instructions regarding the liquidation
of securities and the transfer of funds held in such accounts, and the Grantor
shall remain liable for any deficiency if such funds and proceeds are
insufficient to pay all Obligations, including any attorneys’ fees and other
expenses incurred by the Secured Parties to collect such deficiency.

 
16

--------------------------------------------------------------------------------

 


ARTICLE VIII
GENERAL PROVISIONS


8.1.           Guaranty, Etc.  CareView TX and CareView LLC (the “Guarantors”),
in consideration of the Secured Parties entering into the Purchase Agreement and
the other Transaction Documents to which they are a party and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and for the purpose of inducing the Secured Parties to enter into
the Transaction Documents, hereby jointly and severally, irrevocably and
unconditionally guarantee to the Secured Parties (a) the full, punctual and
prompt payment of all Obligations, whether at maturity or by acceleration or
otherwise, in immediately available funds; (b) the performance of all of
CareView NV’s Obligations; and (c) all other obligations of every kind and
description now existing or hereafter arising, direct or indirect, absolute or
contingent, secured or unsecured, matured or unmatured, primary or secondary, of
CareView NV to the Secured Parties.  The Guarantors hereby acknowledge that this
guaranty is a guarantee of (i) performance by CareView NV of the Obligations;
and (ii) payment and not of collection, and that the liability of Guarantors
hereunder is present, absolute, unconditional, continuing, primary, direct and
independent of the obligations of CareView NV.  The Secured Parties shall not be
required to pursue any other remedies before invoking the benefits of this
guaranty, including, without limitation, its remedies under the Transaction
Documents.  The Guarantors hereby waive notice of the acceptance of this
guaranty, presentment, demand, protest and notice of protest, nonpayment,
default or dishonor of the Obligations or any renewal or extension thereof and
any and all other rights and remedies now or hereafter accorded to guarantors by
applicable law.  In addition, the Guarantors hereby unconditionally and
irrevocably agree that they will not at any time exert or exercise against
CareView NV, and do hereby subordinate any right of or claim to subrogation,
reimbursement, indemnity, contribution or payment for or with respect to any
amounts which the Guarantors may pay or be obligated to pay to the Secured
Parties.
 
8.2.           Waivers.  The Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantor, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made.  To the maximum extent
permitted by applicable law, the Grantor waives all claims, damages, and demands
against the Secured Parties arising out of the repossession, retention or sale
of the Collateral, except such as arise solely out of the gross negligence or
willful misconduct of the Secured Parties as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, the Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Secured Parties, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.  Except as otherwise
specifically provided herein, the Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
 
8.3.           Limitation on the Secured Parties’ Duty with Respect to the
Collateral.  The Secured Parties shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Secured Parties shall use
reasonable care with respect to the Collateral in their possession or under
their control.  The Secured Parties shall have no other duty as to any
Collateral in their possession or control or in the possession or control of any
agent or nominee of the Secured Parties, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Secured Parties
to exercise remedies in a commercially reasonable manner, the Grantor
acknowledges and agrees that it is commercially reasonable for the Secured
Parties (i) to fail to incur expenses deemed significant by the Secured Parties
to prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons,

 
17

--------------------------------------------------------------------------------

 

whether or not in the same business as the Grantor, for expressions of interest
in acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Secured Parties against risks of loss, collection or
disposition of Collateral or to provide to the Secured Parties a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Secured Parties, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Secured Parties in the collection or disposition of any of the Collateral.  The
Grantor acknowledges that the purpose of this Section 8.3 is to provide
non-exhaustive indications of what actions or omissions by the Secured Parties
would be commercially reasonable in the Secured Parties’ exercise of remedies
against the Collateral and that other actions or omissions by the Secured
Parties shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.3.  Without limitation upon the foregoing,
nothing contained in this Section 8.3 shall be construed to grant any rights to
the Grantor or to impose any duties on the Secured Parties that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.3.


8.4.           Compromises and Collection of Collateral.  The Grantor and the
Secured Parties recognize that setoffs, counterclaims, defenses and other claims
may be asserted by obligors with respect to certain of the Receivables, that
certain of the Receivables may be or become uncollectible in whole or in part
and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, the Grantor agrees that
the Secured Parties may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the Secured
Parties in their sole discretion shall determine or abandon any Receivable, and
any such action by the Secured Parties shall be commercially reasonable so long
as the Secured Parties acts in good faith based on information known to them at
the time they take any such action.
 
8.5.           The Secured Parties’ Performance of Grantor Obligations.  Without
having any obligation to do so, the Secured Parties may perform or pay any
obligation which the Grantor has agreed to perform or pay in this Security
Agreement, but has failed to perform or pay when due, and the Grantor shall
reimburse the Secured Parties for any amounts paid by the Secured Parties
pursuant to this Section 8.5.  The Grantor’s obligation to reimburse the Secured
Parties pursuant to the preceding sentence shall be an Obligation payable on
demand.
 
8.6.           Specific Performance of Certain Covenants.  The Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), Sections 4.1(e), 4.3, 4.4, 4.5, 4.11, 4.12, 4.13, 4.14, 5.3, or
8.8 or in Article VII will cause irreparable injury to the Secured Parties and
that the Secured Parties have no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of the Secured Parties
to seek and obtain specific performance of other obligations of the Grantor
contained in this Security Agreement, that the covenants of the Grantor
contained in the Sections referred to in this Section 8.6 shall be specifically
enforceable against the Grantor.

 
18

--------------------------------------------------------------------------------

 


8.7.           Dispositions Not Authorized.  The Grantor is authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantor and the Secured
Parties or other conduct of the Secured Parties, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Secured Parties unless such authorization is in
writing signed by the Secured Parties.
 
8.8.           No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Secured Parties to exercise any right or remedy granted under this
Security Agreement shall impair such right or remedy or be construed to be a
waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Secured Parties and then only to the extent in such writing specifically set
forth.  All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Secured Parties
until the Obligations have been paid in full.
 
8.9.           Limitation by Law; Severability of Provisions.  All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part.  Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.
 
8.10.         Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against the Grantor for liquidation or reorganization, should the Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
8.11.         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantor, the
Secured Parties and their respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement), except that
the Grantor shall not have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Secured Parties.  No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Secured Parties, hereunder.

 
19

--------------------------------------------------------------------------------

 
 
8.12.         Survival of Representations.  All representations and warranties
of the Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
 
8.13.         Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantor, together with interest and penalties, if
any.  The Grantor shall reimburse the Secured Parties for any and all reasonable
out-of-pocket expenses paid or incurred by the Secured Parties in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the reasonable fees, charges and disbursements of counsel for the Secured
Parties), all as more fully described in, and subject to the limitations and
conditions set forth in, Section 7.2 of the Purchase Agreement.  Any and all
costs and expenses incurred by the Grantor in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantor.
 
8.14.         Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
 
8.15.         Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Purchase Agreement has terminated pursuant to its
express terms and (ii) all of the Obligations have been indefeasibly paid and
performed in full and no commitments of the Secured Parties which would give
rise to any Obligations are outstanding.
 
8.16.         Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantor and the Secured Parties relating
to the Collateral and supersedes all prior agreements and understandings between
the Grantor and the Secured Parties relating to the Collateral.
 
8.17.        CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE
(REGARDLESS OF THE CHOICE OR CONFLICTS OF LAWS PRINCIPLES OF THAT JURISDICTION).
 
8.18.        CONSENT TO JURISDICTION.  THE GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR STATE COURT SITTING IN THE
STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT AND THE GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE SECURED PARTIES TO BRING
PROCEEDINGS AGAINST THE GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE GRANTOR AGAINST THE SECURED PARTIES OR ANY AFFILIATE
OF THE SECURED PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE OF
DELAWARE.

 
20

--------------------------------------------------------------------------------

 


8.19.        WAIVER OF JURY TRIAL. THE GRANTOR AND THE SECURED PARTIES HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
8.20.         Indemnity.  The Grantor hereby agrees to indemnify the Secured
Parties, and their successors, assigns, agents and employees (each such Person
being called an “Indemnitee”), from and against any and all liabilities,
damages, penalties, suits, costs, and expenses of any kind and nature
(including, without limitation, all expenses of litigation or preparation
therefor whether or not either of the Secured Parties is a party thereto)
imposed on, incurred by or asserted against the Secured Parties, or theirs
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Secured Parties or the
Grantor, and any claim for Patent, Trademark or Copyright infringement);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, damages, penalties, suits, costs and expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 
8.21.         Counterparts.  This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.
 
ARTICLE IX
NOTICES
 
9.1.           Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantor
at the notice address set forth on Exhibit A, and to the Secured Parties at the
respective addresses set forth on the signature page hereto.
 
9.2.           Change in Address for Notices.  Each of the Grantor and the
Secured Parties may change the address for service of notice upon it by a notice
in writing to the other parties.

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor and the Secured Parties have executed this
Security Agreement as of the date first above written.
 



 
GRANTOR:
   
Address of Grantor:
CAREVIEW COMMUNICATIONS, INC.,
 
a Nevada corporation
   
405 State Highway 121
Suite B-240
Lewisville, TX 75067
Attn: __________________________
By: /s/ Steven Johnson
Name: Steven Johnson
Title: President/COO


 

 
CAREVIEW COMMUNICATIONS, INC.,
 
a Texas corporation
   
405 State Highway 121
Suite B-240
Lewisville, TX 75067
Attn: __________________________
By: /s/ Steven Johnson
Name: Steven Johnson
Title: President/COO


 

 
CAREVIEW OPERATIONS, LLC
   
405 State Highway 121
Suite B-240
Lewisville, TX 75067
Attn: __________________________
By: /s/ Steven Johnson
Name: Steven Johnson
Title: President/COO


 

 
SECURED PARTIES:
   
Address of Secured Party:
HEALTHCOR PARTNERS FUND, L.P.
   
HealthCor Partners
Carnegie Hall Towers
152 West 57th Street
New York, NY 10019
By: HealthCor Partners Management L.P., as Manager
 
By: HealthCor Partners Management, G.P., LLC, as General Partner
 
By: /s/ Jeffrey C. Lightcap
Name: Jeffrey C. Lightcap
Title: Senior Managing Director

 